Jordan, Chief Justice.
Gary Allen Waters was convicted of criminal attempt to commit robbery by intimidation, simple battery, and motor vehicle theft. He was sentenced to serve consecutive sentences of ten years, twelve months, and 5 years, respectively.
His appointed counsel has filed a motion and brief stating that after careful review of the record he finds no basis for an appeal, that any appeal in this case would be wholly frivolous, and requesting permission to withdraw from the appeal in accordance with Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493) (1967).
Six possible errors in the trial court are enumerated for our consideration. None has any merit.
1. Waters was not entitled to a preliminary hearing. State v. Middlebrooks, 236 Ga. 52 (222 SE2d 343) (1976).
2. Alcoholism was Waters’ defense to the charges, there being no question but that he was the person who had committed the offenses. He was examined by the forensic services team of the Georgia Regional Hospital at Savannah and was not, on the facts of this case, entitled to an independent medical examination. Blanchard v. State, 247 Ga. 415, 419 (5) (276 SE2d 593) (1981).
3. No harmful error was committed under the recidivist statute (Code Ann. § 27-2511) despite the fact that the indictments were not drawn in reference to that statute because the sentences Waters received are within the limits applicable to first offenders. Johnson v. Hopper, 238 Ga. 670, 671, fn. 1 (235 SE2d 27) (1977).
4. Neither is the recidivist statute (Code Ann. § 27-2511) unconstitutional for any reason enumerated. Knight v. State, 243 Ga. 770 (257 SE2d 182) (1979).
5. The sentences imposed were not cruel or unusual because of their lengths. Knight v. State, 243 Ga. at 772.
6. No abuse of discretion by the trial court during voir dire examination has been illustrated on appeal.
After review of the record and transcript, we have determined that the appeal is wholly frivolous. Accordingly, we grant defense counsel’s motion to withdraw and affirm the judgment of the trial court. Norris v. State, 245 Ga. 136 (263 SE2d 161) (1980); Miller v. *672State, 245 Ga. 137 (263 SE2d 441) (1980); Quarterman v. State, 244 Ga. 215 (259 SE2d 468) (1979).
Decided July 8, 1982.
Stephen H. Harris, for appellant.
Spencer Lawton, Jr., District Attorney, Michael J. Bowers, Attorney General, for appellee.

Judgment affirmed.


All the Justices concur.